Citation Nr: 1453611	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran, to include whether new and material evidence has been received to reopen the claim.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to January 1968 and from November 1974 to January 1976.  He died in August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) determination of July 2009.  In April 2014, the appellant appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  A transcript is of record.


FINDINGS OF FACT

1.  In an unappealed November 2004 decision, the agency of original jurisdiction (AOJ) determined that the appellant was not the recognized spouse of the Veteran.

2.  Evidence received since the November 2004 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The appellant was married to the Veteran in December 1987, and their separation was due to the Veteran's misconduct.

4.  Continuous cohabitation was not broken, as the appellant did not desert the Veteran, and the separation was neither due to her misconduct nor otherwise induced by her.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for recognition as the Veteran's surviving spouse.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for recognition as the surviving spouse of the Veteran are met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014)) need not be discussed.  

Although the RO has reopened the previously denied claim, the Federal Circuit Court has held that whether a claim is reopened is a jurisdictional matter, and, as such, the Board must independently address that issue, notwithstanding any actions of the RO.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

The Veteran in this case died in August 2003, and later that month, the appellant filed a claim for survivor's benefits, including VA Dependency and Indemnity Compensation (DIC) benefits as the surviving spouse of the Veteran.  DIC benefits may be paid to the surviving spouse of a veteran who died of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  Service connection for the cause of the Veteran's death was granted in an August 2004 rating decision.  

In order to establish her status as claimant, however, it must be shown that the appellant had a valid marriage to the veteran.  Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  The claim for survivor's benefits, including DIC, was denied in November 2004, because the appellant had failed to provide evidence requested by the RO concerning the dissolutions of her prior marriages, and information concerning her marriage to the Veteran and continuous cohabitation.  The appellant did not appeal this decision, or submit evidence within a year of notification, and, accordingly it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

The appellant filed a new claim for death benefits in June 2009.  If new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  

Here, the appellant submitted evidence concerning cohabitation with the Veteran.  In addition, in June 2014, copies of the divorce decrees dissolving all 5 of her prior marriages were received.  This evidence pertains to a necessary element in establishing her status as a surviving spouse; as such, the evidence is new, and raises a reasonable possibility of substantiating the claim.  Hence, the claim is reopened with new and material evidence, and must be considered on a de novo basis.  38 C.F.R. § 3.156(a).  

The Veteran and the appellant were married in December 1987.  A spouse of a veteran is a person whose marriage to the veteran is valid according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2014).  Here, there is a marriage certificate showing that the appellant and the Veteran were married pursuant to California law in December 1987.  However, the file also shows that the Veteran was married to E. in 1969, and there is no record of their ever having been divorced.  If there was no divorce from his previous spouse, the marriage to the appellant would not be valid.  

Nevertheless, absent a valid marriage, under certain circumstances, there may be a "deemed valid" marriage.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died, or any length of time if there were children born to the marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  Here, the appellant indicated in her substantive appeal that she believed the Veteran to have been divorced from his prior wife at the time he entered into his marriage with her.  The appellant has documented her 5 divorces prior to her marriage to the Veteran.  Thus, the Board finds that the marriage itself may be deemed valid, and it is not necessary to attempt to locate evidence of the Veteran's divorce from his prior spouse.  

However, in addition, for both a valid marriage, and a deemed valid marriage, there must be "continuous cohabitation."  This means that the appellant must have lived with the veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.53.  

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The Federal Circuit Court has interpreted this to mean that a mutually agreed separation will only constitute desertion when consent has been induced by the other spouse's (i.e., appellant's) misconduct or determination to end the marriage.  Alpough v. Nicholson, 490 F.3d 1352, 1358 (Fed. Cir. 2007).

Here, the Veteran did not claim the appellant as a dependent during his lifetime.  In his October 2000 claim, he stated that he was married but separated, due to "marital problems."  He was hospitalized in a VAMC in Reno, Nevada, in June 2001; at this time he was noted to be accompanied on a trip to Reno by his "wife."  His wife was noted to be a "non-alcohol drinker adjusted to husband's state of mind."  In a July 2001 income and net worth statement, he said that he was divorced.  However, on a VA examination in August 2001, the Veteran was noted to be separated from his second wife of 14 years for the past one and a half years.  He had been homeless over the past three years, and lived on a camping ground.  

Although the appellant indicates that the separations from the Veteran were of brief duration, her testimony and written statements contain a good deal of contradictory evidence regarding the amount of time, during the last three years or so of the marriage, that they were physically living together.  She stated, for instance, that she was with the Veteran at his death in August 2003, but later said that she had last seen him in late May or early June of 2003.  The Board finds that her most credible statement was that the Veteran was an alcoholic, who would occasionally return home for periods of time until he "couldn't stand not drinking," at which time he would depart.  She stated that she did not know where he was at those times because he did not wish her to find him.  

The medical evidence confirms that the Veteran was severely alcoholic and had severe PTSD.  The death certificate noted that he died of liver failure and alcoholic cirrhosis.  Parenthetically, the death certificate identifies the Veteran as married, and that the appellant was hi spouse.

In a May 2001 claim from a readjustment counseling therapist at a Vet Center, it was noted that he Veteran was homeless, living in an area known as the "[redacted]."  Vet Center records show that the Veteran had severe PTSD and alcohol dependence.  The Vet Center counselor wrote, in October 2003, that the Veteran's alcoholism was a major bone of contention in the Veteran's marriage, leading to several separations.  He was also problematic as a stepfather to the appellant's children.  

In a March 2004 Report of Contact, the appellant's daughter (and Veteran's step-daughter) related that she and her mother had a hard time dealing with the Veteran in the year's preceding his death.  She described his condition as deteriorating to the point where he periodically became "out of control."  Similarly, in a May 2014, A.C., a friend of the appellant, recalled the difficulties that the appellant experienced while being married to the Veteran.  She said that the Veteran would become verbally and emotionally abusive toward the appellant prior to exacerbations of his PTSD, which would be followed by heavy drinking.  Yet, despite the challenges caused by his alcoholism, A.C. said the appellant remained a loving and caring wife, and that the subject of divorce was never raised.

The best evidence establishes that the separation was due to the Veteran's misconduct, i.e., his severe alcoholism.  Even if this was a symptom of his service-connected PTSD, it resulted in misconduct in the context of his relationship with his wife and stepchildren.  In this regard, the damage caused to family members of an alcoholic is well-established, and, by all accounts, the Veteran's case was severe.  While there is an indication that she did not wish the Veteran to live in her home while actively alcoholic, the evidence does not show that the appellant intended to end the marriage.  Therefore, she is entitled to recognition as the surviving spouse for VA purposes.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement of the appellant to recognition as the surviving spouse of the veteran is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


